Case 1:11-cr-20582-JEM Document 83 Entered on FLSD Docket 06/04/2020 Page 1 of 1


                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA

                             Case Number: 11-20582-CR-MARTINEZ


  UNITED STATES OF AMERICA,

            Plaintiff,

  vs.

  MARLLORY CHACON ROSSELL,

        Defendant.
  _____________________________________/

                     ORDER GRANTING UNOPPOSED MOTON FOR EARLY
                         TERMINATION OF SUPERVISED RELEASE

            THIS MATTER came before the Court upon Defendant's Unopposed Motion for Early

  Termination of Supervised Release [ECF No. 82]. The Court has carefully considered the

  motion, the relevant factors of 18 U.S.C. § 3553 (a) and has been sufficiently advised. It is

  hereby:

            ORDERED AND ADJUDGED that the Unopposed Motion for Early Termination of

  Supervised Release [ECF No. 82] is hereby GRANTED. Defendant Marllory Chacon Rossell’s

  supervised release shall be terminated upon the date of this order.

            DONE AND ORDERED in Chambers at Miami, Florida, this 4th day of June, 2020.



                                                       _________________________________
                                                       JOSE E. MARTINEZ
                                                       UNITED STATES DISTRICT JUDGE



  Copies provided to:
  All Counsel of Record
  U.S. Probation Office
